UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ————— Paramount Gold and Silver Corp. (Exact name of registrant as specified in its charter) ————— Delaware 0-51600 20-3690109 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 665 Anderson Street, Winnemucca, Nevada 89445 (Address of Principal Executive Office) (Zip Code) (775)625-3600 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 136,887,012 shares of Common Stock, $.001 par value as of January 31, 2012. 1 Index PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.Controls and Procedures 25 PART II.OTHER INFORMATION 25 Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Other Information 26 Item 6.Exhibits 26 2 Index CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011 contains “forward-looking statements”. Generally, the words “believes”, “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements which include, but are not limited to, statements concerning the Company’s expectations regarding its working capital requirements, financing requirements, business prospects, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. Such statements are subject to certain risks and uncertainties, including the matters set forth in this Quarterly Report or other reports or documents the Company files with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, the prevailing market price for gold and silver, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. OTHER PERTINENT INFORMATION When used in this report, the terms "Paramount," the "Company," “we," "our," and "us" refers to Paramount Gold and Silver Corp., a Delaware corporation. 3 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Financial Statements (Unaudited) Period ended December 31, 2011 and 2010 4 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Balance Sheets As at December 31, 2011(Unaudited) and June 30, 2011 (Audited) (Expressed in United States dollars, unless otherwise stated) As at December 31, 2011 (Unudited) As at June 30, 2011 (Audited) Assets Current Assets Cash and cash equivalents $ $ Amounts receivable Prepaid and deposits Prepaid insurance, current portion (Note 11) Marketable securities (Note 3) Total Current Assets Non-Current Assets Mineral properties (Note 8) Fixed assets (Note 9) Prepaid insurance, non current portion (Note 11) Reclamation bond (Note 11) Total Non-Current Assets Total Assets $ $ Liabilities and Shareholders' Equity Liabilities Current Liabilities Accounts payable $ $ Warrant Liability (Note 4) Total Current Liabilities Non-Current Liabilities Reclamation and Environmental Obligation (Note 11) Total Liabilities $ Shareholders' Equity Capital stock (Note 6) Additional paid in capital Contributed surplus Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive income ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ Subsequent Events (Note 12) The accompanying notes are an integral part of the consolidated financial statements 5 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Six Month Period Ended December 31, 2011 and 2010 (Expressed in United States dollars, unless otherwise stated) For the Three Month Period Ended December31, 2011 For the Six Month Period Ended December31, 2011 For the Three Month Period Ended December31, 2010 For the Six Month Period Ended December31, 2010 Cumulative Since Inception to December31, 2011 Revenue Interest Income $ ) $ Other Income Total Revenue $ Expenses: Incorporation Costs - Exploration Professional Fees Directors Compensation Travel & Lodging Corporate Communications Consulting Fees Office & Administration Interest & Service Charges Loss on disposal of Fixed Assets - Insurance Depreciation Accretion Miscellaneous - Financing & Listing Fees - ) Acquisition Expenses - - Income and other taxes - Write Down of Mineral Property - Total Expense Net Loss before other items $ Other items Change in fair value of Equity Conversion Right - - Change in fair value of warrant liability ) ) Loss on sale of Marketable Securities - - - Net Loss (Gain) $ Other comprehensive loss Foreign Currency Translation Adjustment - ) Unrealized loss on available for sale securities - - Total Comprehensive Loss (Gain) for the Period $ Loss (Gain) per Common share Basic $ Diluted $ Weighted Average Number of Common Shares Used in Per Share Calculations Basic Diluted The accompanying notes are an integral part of the consolidated financial statements 6 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Cash Flows (Unaudited) For the Six Month Period Ended December 31, 2011 and 2010 (Expressed in United States dollars, unless otherwise stated) For the Six Month Period Ended December31, 2011 For the Six Month Period Ended December31, 2010 Cumulative Since Inception to December31, 2011 Net Gain (Loss) $ ) $ ) $ ) Adjustment for: Depreciation Loss on disposal of assets - - Stock based compensation Accrued interest - - ) Write-down of mineral properties - - Accretion expense Change in reclamation ) ) Insurance expense Other non cash transactions - Change in fair value of equity conversion right - Change in fair value of warrant liability ) (Increase) Decrease in accounts receivable ) ) (Increase) Decrease in prepaid expenses ) ) ) Increase (Decrease) in accounts payable ) Cash used in operating activities $ ) $ ) $ ) Sale (Purchase) of marketable securities - Purchase of GIC receivable - - Notes receivable issued - Purchase of Equity conversion right - - ) Purchase of Mineral Properties ) ) ) Cash acquired on acquisition of X-Cal - - Purchase of Equipment ) ) ) Cash provided by (used in) investing activities $ ) $ $ ) Demand notes payable issued - - Issuance of capital Stock Cash provided by financing activities $ $ $ Effect of exchange rate changes on cash ) ) Change in cash during period ) ) Cash at beginning of period - Cash at end of period $ $ $ Supplemental Cash Flow Disclosure Interest Received $ $ Cash $ $ Short-term investments $ $ The accompanying notes are an integral part of the consolidated financial statements 7 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Shareholders’ Equity (Unaudited) From inception to the Six Month Period Ended December 31, 2011 (Expressed in United States dollars, unless otherwise stated) Shares Par Value Additional Paid in Capital Deficit Contributed Surplus Accumulated Other Comprehensive Income (Loss) Total Stockholders Equity Balance at inception — $ — $ — $ — $ — $ — $ — Capital issued for financing — — — Capital issued for services — — — Capital issued for mineral properties — — — Capital issued on settlement of notes payable 39 — — — Returned to treasury ) ) — Fair Value of warrants — Stock based compensation — Foreign currency translation — ) ) Net Income (loss) — — — ) — — ) Balance at June 30, 2008 $ $ $ ) $ $ ) $ Capital issued for financing — — — Capital issued for services — — — Capital issued from stock options and warrants exercised — ) — Capital issued for mineral properties — — — Stock based compensation — Transition Adjustment (Note 2) — Foreign currency translation — ) ) Net Income (loss) — — — ) — — ) Balance at June 30, 2009 $ $ $ ) $ $ ) $ Capital issued for financing — — — Capital issued from stock options and warrants exercised — ) — Capital issued for mineral properties — — — Stock based compensation — Transition Adjustment (Note 2) — — — ) ) — ) Foreign currency translation — ) ) Net Income (loss) — — — ) — — ) Balance at June 30, 2010 $ $ $ ) $ $ ) $ Capital issued for financing 19 — — — Capital issued from stock options and warrants exercised — ) — Capital issued for acquisition — — Stock based compensation — Foreign currency translation — Unrealized loss on available for sale securities — ) ) Net Income (loss) — — — ) — — ) Balance at June 30, 2011 $ $ $ ) $ $ $ Capital issued from stock options and warrants exercised — ) — Capital issued for acquisition — — — Stock based compensation — Foreign currency translation — ) ) Unrealized loss on available for sale securities — ) ) Net Income (loss) — Balance at September 30, 2011 $ $ $ ) $ $ ) $ Capital issued from stock options and warrants exercised — ) — Stock based compensation — Unrealized loss on available for sale securities — ) ) Net Income (loss) — — — ) — — ) Balance at December 31, 2011 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of the consolidated financial statements 8 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Notes to Consolidated Financial Statements (Unaudited) For the Six Month Period Ended December 31, 2011 (Expressed in United States dollars, unless otherwise stated) 1. Summary of Significant Accounting Policies: Paramount Gold and Silver Corp. (the “Company”), incorporated under the General Corporation Law of the State of Delaware, and its wholly-owned subsidiaries are engaged in the acquisition, exploration and development ofprecious metal properties. The Company’s wholly owned subsidiaries include Paramount Gold de Mexico S.A. de C.V., Magnetic Resources Ltd, Minera Gama SA de CV, and X-Cal Resources Ltd.The Company is an exploration stage company in the process of exploring its mineral properties in both the United States and Mexico, and has not yet determined whether these properties contain reserves that are economically recoverable. Basis of Presentation and Preparation The accompanying unaudited Consolidated Financial Statements of the Company have been prepared in accordance with accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the disclosures required by generally accepted accounting principles generally accepted in the United States for complete financial statements.In the opinion of management, all of the normal and recurring adjustments necessary to fairly present the interim financial information set forth herein have been included.The results of operations for interim periods are not necessarily indicative of the operating results of a full year or of future years. These interim financial statements have been prepared in accordance with generally accepted accounting principles in the United States and, with the exception of new accounting pronouncements described in Note 2, follow the same accounting policies and methods of their application as the most recent annual financial statements.The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany accounts and transactions are eliminated in consolidation.These interim financial statements should be read in conjunction with the financial statements and related footnotes included in the Annual Report on Form 10-K of Paramount Gold and Silver Corp. for the year ended June 30, 2011. Mineral Properties Mineral property acquisition costs are capitalized when incurred and will be amortized using the units –of – production method over the estimated life of the reserve following the commencement of production.If a mineral property is subsequently abandoned or impaired, any capitalized costs will be expensed in the period of abandonment or impairment. Acquisition costs include cash consideration and the fair market value of shares issued on the acquisition of mineral properties. Exploration Costs Exploration costs, which include maintenance, development and exploration of mineral claims, are expensed as incurred.When it is determined that a mineral deposit can be economically developed as a result of establishing proven and probable reserves, the costs incurred after such determination will be capitalized and amortized over their useful lives.To date, the Company has not established the commercial feasibility of its exploration prospects; therefore, all exploration costs are being expensed. Derivatives The Company accounts for its derivative instruments not indexed to our stock as either assets or liabilities and carries them at fair value.Derivatives that are not defined as hedges must be adjusted to fair value through earnings. Warrants and options issued in prior periods with exercise prices denominated in Canadian dollars are no longer considered indexed to our stock, as their exercise price is not in the Company’s functional currency of the US dollar, and therefore no longer qualify for the scope exception and must be accounted for as a derivative.These warrants and options are reclassified as liabilities under the caption “Warrant liability” and recorded at estimated fair value at each reporting date, computed using the Black-Scholes valuation method.Changes in the liability from period to period are recorded in the Statements of Operations under the caption “Change in fair value of warrant liability.” 9 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Notes to Consolidated Financial Statements (Unaudited) For the Six Month Period Ended December 31, 2011 (Expressed in United States dollars, unless otherwise stated) 1. Summary of Significant Accounting Policies (Continued): The Company elected to record the change in fair value of the warrant liability as a component of other income and expense on the statement of operations as we believe the amounts recorded relate to financing activities and not as a result of our operations. Foreign Currency Translation The parent company’s functional currency is the United States dollar. Foreign Currency Transactions are translated to United States dollars in accordance with FASB ASC 830 “Foreign Currency Translation” (“ASC 830”). Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the consolidated balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Mexican pesos and Canadian Dollars. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. The functional currencies of the Company’s wholly-owned subsidiaries are the U.S. Dollar and the Canadian Dollar.The financial statements of the subsidiaries are translated to United States dollars in accordance with ASC 830 using period-end rates of exchange for assets and liabilities, and average rates of exchange for the period for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ equity. Foreign currency transaction gains and losses are included in the statement of operations. 2. Recent Accounting Pronouncements Adopted: i)ASU 2011-6 In January 2010, the FASB issued guidance regarding fair value: 1) adding new requirements for disclosures about transfers into and out of Levels 1 and 2 measurements and separate disclosures about purchases, sales, issuances and settlements relating to Level 3 measurements, and 2) clarifying existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value. The guidance also required that disclosures about postretirement benefit plan assets be provided by classes of assets instead of by major categories of assets. The guidance is effective for the first reporting period beginning after December 15, 2009, except for the requirement to provide Level 3 activity, which was effective for fiscal years beginning after December 15, 2010. The Company has adopted this guidance, which did not have any effect on its results of operations, financial position and cash flows. 10 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Notes to Consolidated Financial Statements (Unaudited) For the Six Month Period Ended December 31, 2011 (Expressed in United States dollars, unless otherwise stated) 3. Marketable Securities and Investments: As of June 30, 2011, the Company had investments in available-for-sale securities of $319,219.The investments reflected in the table below include certain equity securities of entities involved in the exploration of precious metals.The following table summarizes the Company’s available-for sale securities on hand as of December 31, 2011: Investments in available-for-sale securities Cost Gross Unrealized Losses Gross Unrealized Gains Fair Value Equity securities $ $ $ - $ During the six month period ended December 31, 2011, the Company recorded an unrealized loss on available-for-sale securities of $139,051.This loss is recorded as other comprehensive loss on the consolidated statement of operations. Mexoro Minerals Ltd. The Company holds 250,000 shares of common stock of Mexoro Minerals Ltd.It has not recorded these shares in its financial statements because the shares as of the date of this report were restricted from sale and the Company cannot determine if there is any net realizable value until the shares have been liquidated. 4. Fair Value Measurements: The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2 Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 Inputs that are both significant to the fair value measurement and unobservable. 11 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Notes to Consolidated Financial Statements (Unaudited) For the Six Month Period Ended December 31, 2011 (Expressed in United States dollars, unless otherwise stated) 4. Fair Value Measurements (Continued): The following table sets forth the Company’s financial assets and liabilities measured at fair value by level within the fair value hierarchy. As required by ASC 820, assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Fair Value at December 31, 2011 June 30, 2011 Assets Total Level 1 Level 2 Level 3 Total $ Cash equivalents - - Marketable Securities - - Liabilities Warrant liability - - The Company’s cash equivalents and GIC are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. The cash equivalents that are valued based on quoted market prices in active markets are primarily comprised of commercial paper, short-term certificates of deposit and U.S. Treasury securities. The amounts receivable represent amounts due from a national government regarding refund of taxes. The estimated fair value of warrants and options accounted for as liabilities was determined on the date of closing and marked to market at each financial reporting period.The change in fair value of the warrants is recorded in the statement of operations as a gain (loss) and is estimated using the Black-Scholes option-pricing model with the following inputs: December 31, 2011 Risk free interest rate % Expected life of warrants and options Less than 1 year Expected stock price volatility % Expected dividend yield 0
